Citation Nr: 1113869	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed erectile dysfunction, to include as secondary to priapism.  

2.  Entitlement to service connection for a claimed foot condition (other than the service-connected residuals of a stress fracture), to include gout.  




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from September 2002 to September 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO.  

In May 2009, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In January 2010, the Board granted service connection for residuals of a stress fracture of the left foot manifested by pain and swelling.  

The Board remanded the issue of service connection for claimed foot conditions (other than the residuals of a stress fracture of the left foot) and service-connection for erectile dysfunction, to include as due to priapism for further development of the record.

In a June 2010 rating decision, the RO assigned a 10 percent rating for the service-connected residuals of stress fracture of the left foot manifested by pain and swelling, effective on February 12, 2007.  

The Veteran was diagnosed with posttraumatic stress disorder (PTSD).  (See also January 2010 VA treatment record).  He has also reported having tinnitus and a back disorder due to service.  (January 2009 VA treatment record).  These matters are referred to the attention of the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he entered service with flat feet and that his condition was aggravated by service.  

Specifically, he reports having difficulties when he sustained a stress fracture during basic training and further injuring his foot in Iraq when he "hopped off" a Bradley.  He experienced swelling and pain in service that progressively worsened, but did not see a podiatrist.  (See December 2008 VA treatment record).

The Veteran's service treatment records reflect a history of bilateral foot pain.  (Service Treatment Record dated in September 2003).  A January 2003 service treatment record reflects complaints of left ankle and foot pain.  The clinical record noted, in part, cast boot and "+ HP mid foot med malleolus."  It was mentioned that the Veteran injured his foot when he fell down some stairs.  A bone scan reflected a stress fracture of the left medial malleolus and 2nd cuneiform.  

A September 2004 VA treatment record noted a right ankle sprain.  A January 2006 VA treatment record, in part, rendered an impression of arthritis of the ankle and feet.  (See also a February 2006 VA treatment record stating mid foot pain and swelling due to subtalar arthritis.  Bone scan of the fee with active arthritis subtalar joint and left forefoot with varus deformity mild").

When examined by VA in April 2007, the Veteran reported having a history of swelling, redness and tenderness of the left foot.  He reported having sustained a stress fracture of the left foot in October 2002 and December of 2002.  

An MRI in May 2006 was noted to show mild uptake in the left midfoot unchanged from a study in August 2005.  The examiner noted that he had a mild stress fracture of the left foot in December 2002, but added there were no residuals or limitation due to it.  

An April 2008 VA treatment record noted that the Veteran had a diagnosis of tendon damage to the feet due to surgery of the left foot.  In an April 2008 VA treatment record, he stated, in part, that his feet had had intermittent swelling and pain for over five years.  

An October 2008 VA treatment record noted that he had right flatfoot reconstruction in August 2008 and left flat foot reconstruction in April 2008.

In February 2007, the Veteran was afforded a VA examination to determine the nature and likely etiology of his bilateral foot conditions.  However, the physician who performed the examination only rendered an opinion with respect to etiology of gout.  

In January 2010, the Board remanded the claimed foot conditions (other than the service-connected residuals of a stress fracture) for another VA examination.  

Specifically, the VA examiner was to determine the nature and likely etiology of the claimed foot conditions (other than the service-connected residuals of a stress fracture of the left midfoot) and opine as to whether it was as least as likely as not (50 percent or greater probability) that any such current foot disability was incurred in or aggravated by active service.  

The VA examiner, in part, diagnosed the Veteran with bilateral pes planus S/P bilateral foot reconstruction.  He concluded that the Veteran's bilateral foot condition was not related to events that occurred in service.  His rationale was that the Veteran was not diagnosed with pes planus in service and that there was no evidence of malunion from the stress fracture of the left foot.  He stated that the Veteran was diagnosed with pes planus in September 2007.  

However, the Board notes that the Veteran's enlistment examination found abnormal feet (i.e., "mild, asymptomatic pes planus).   Thus the VA examiner did comply meaningfully as to whether the Veteran's pes planus was aggravated by service, given documented entries showing pes planus upon entry into service.  (See January 2010 Board Remand) (emphasis added).

Further in rendering this opinion, the January 2010 VA examiner did not address the fact that the Veteran had been diagnosed with gout, osteoarthritis, tendonitis and talipes equinus valgus deformity.  

The treatment records, as well as the Veteran's assertions, raise the question of a causal relationship between the currently identified gout, tendonitis, pes planus, osteoarthritis, and talipes equinus valgus deformity and any foot injury sustained during his period of active service.  

The Veteran submitted private treatment records that reflect he was diagnosed with equines deformity and osteoarthritis unspecified within a year from discharge of service in August 2005.  

Yet, the VA examiner cited to a September 2004 x-ray study of the right foot and a January 2006 x-ray study of the left foot as being negative.  

The VA examination requested any x-ray/lab reports to be included in the claims file; however, a clear diagnosis was not provided.  The Board also notes that arthritis is a disease subject to one year presumptive service connection under 38 C.F.R. § 3.309.  See C.F.R. § 3.309 (2010).

Further, the VA examiner did not discuss or evaluate the Veteran's lay statements regarding his foot condition of general history of his feet.  Because the examiner did not consider the history provided by the Veteran, the Board determines that the examination was not adequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because VA failed to assure compliance with the Board's prior remands, and because to date a VA examiner has not provided a satisfactory opinion regarding the Veteran's bilateral feet disability, the claim must again be remanded for an additional opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As such, the Board has no discretion and must again remand this claim.

With regard to the issue of erectile dysfunction, to include as secondary to priapism, 
it was noted that the Veteran failed to report for a scheduled VA examination.  

Upon review of the record, it appears that the Veteran may not have received notice of the VA examination at the correct address.  (See December 23, 2010 VA Treatment record and See December 29, 2010 notice of examination letter sent to the Veteran).

An October 2007 VA treatment record noted that the Veteran had three episodes of priapism a couple months after returning from Iraq in April 2004 while he was in service.  

The first episode occurred while in service and lasted about seven days.  He could still get an erection, albeit, it was difficult.  The second episode occurred after his discharge from service.  The third episode of priapism occurred in October 2005, during which time he underwent penile surgery.

A May 2007 VA treatment record reflected that the Veteran complained of erectile dysfunction.  He reported having priapism along with spinal problems in 2004 while in service.  

A February 2007 VA treatment record noted chronic priapism with corpora-corporal shunt in 2005 at Morton Plant Hospital with resolution of problem, but suffering from impotency since shunt.  An October 2007 VA treatment record noted that the Veteran had a septated syrinx.  

The physician stated that the priapism was "almost certainly related to the syrinx."  He further stated that the Veteran suffered from erectile dysfunction and that the syrinx had probably been present for at least several years.  (emphasis added).  

On remand, the Veteran should be afforded another opportunity for a VA examination to determine the nature and etiology of his erectile dysfunction, to include as due to the priapism and syrinx (and whether the priapism and syrinx were present in service).

In light of the remand, the RO should again attempt to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.  

For example, the Veteran testified that he received treatment in December 2006 at the Clearwater Florida for his priapism, as indicated on page 3 of the hearing transcript.  He also testified that he received treatment within a year after discharge from service for his priapism at Countryside Walk in Clinic, as indicated on page 13 of the hearing transcript.  

With regard to his bilateral foot condition, the Veteran reported treatment having from Dr. Epstein, Dr. Bernard, and Dr. Dontelli, as indicated on pages 30 and 33 of the hearing transcript.  

On his February 2007 Claim Form, he also reported treatment from Dr. Mohammed Iqbal and Dr. Karen Zagar for erectile dysfunction and gout.  The RO should make another attempt to obtain these treatment records.  The Veteran is reminded that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Prior to arranging for the Veteran to undergo further VA examination(s), the RO should obtain and associate with the claims folder any outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take appropriate action in order to obtain copies of any outstanding medical records referable to treatment of the claimed conditions since service.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  The Veteran then should be afforded a VA examination, with a podiatrist, to determine the nature and likely etiology of the claimed foot conditions (other than the service-connected residuals of a stress fracture of the left midfoot).  

The claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.  

The examiner should offer an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any current foot disability (e.g., related to gout, tendonitis, pes planus, osteoarthritis, and talipes equinus valgus deformity) was incurred in or aggravated by active service.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be provided.

3.  Then the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed erectile dysfunction, to include as secondary to priapism.  

The claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.  

The VA examiner should offer an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any current erectile dysfunction is a manifestation of condition that had its clinical onset during service.  

In order to properly discuss the etiology of the condition, the VA examiner must also assess whether the priapism and syrinx (spinal cord injury) are related to service and whether the erectile dysfunction is secondary to these conditions.  The VA examiner should comment on the October 2007 VA treatment record that states the priapism was "almost certainly related to the syrinx."  As a result, the Veteran was left with erectile dysfunction and that the syrinx has probably been present for at least several years.

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be provided.  

4.  The RO should obtain a copy of the written notices with the date and time to the Veteran and his representative of the scheduled examinations and associate these writings with the Veteran's claims folder.

5.  Following completion of all indicated development, the RO should readjudicate any claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



